 



Exhibit 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of
April 1, 2005 and amended and restated effective as of June 5, 2007 and further
amended and restated also effective as of June 5, 2007 by and among Biodel Inc.,
a Delaware corporation with an address at 6 Christopher Columbus Avenue,
Danbury, CT 06810-7352 (“BIODEL” or the “Company”), and Dr. Andreas Pfuetzner ,
an individual residing An der Hayl 4, D-55130 Mainz Germany (“Consultant”).
W I T N E S S E T H:
     WHEREAS, Company desires to secure the services of Consultant as a
consultant/ Vice President Medical Affairs to the Company; and
     WHEREAS, Consultant desires to perform services as a consultant to the
Company in accordance with the terms and conditions herein set forth;
     WHEREAS, Consultant and Company entered into a Consulting Agreement as of
April 1, 2005 which was amended and restated effective as of June 5, 2007;
     WHEREAS, Consultant and Company desire to further amend and restate the
Consulting Agreement entered into as of April 1, 2005 so that the same as so
amended and restated shall read in its entirety as follows.
     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements of the parties herein set forth, the parties hereto hereby covenant
and agree as follows:

1



--------------------------------------------------------------------------------



 



     1. Consulting Services. Subject to the terms and conditions hereof,
Consultant agrees to perform the consulting services (the “Services”) more
particularly described on Exhibit A attached hereto and hereby made a part
hereof by reference thereto. During the period that Consultant is serving as a
Consultant to the Company, Consultant shall devote such amount of his business
time and attention to the performance of the duties described herein as is
reasonably necessary for the performance of the Services. Consultant shall at
all times act in good faith in the performance of his duties. Consultant agrees
to abide by the rules, regulations, instructions, personnel practices and
policies of the Company and any changes therein which may be adopted from time
to time by the Company applicable to Consultants generally, including, but not
limited to, those relating to the protection of the Company’s proprietary trade
secrets and confidential information.
     2. Contract Term. Unless terminated earlier pursuant to Section 4 below,
the initial term of this Agreement shall be for the period from the date of this
Agreement (the “Commencement Date”) to June 5, 2009 (the “Initial Termination
Date”). Following the Initial Termination Date, this Agreement shall be
automatically renewed for successive one-year terms (each, a “Renewal Term”)
unless, at least three months prior to the Initial Termination Date or the
expiration of a Renewal Term, as applicable, Consultant or BIODEL in his or its
respective sole discretion notifies the other party in writing of his or its
intent to terminate this Consulting Agreement as of the Initial Termination Date
or the expiration of a Renewal Term, as applicable. The term of this Consulting
Agreement, including any renewal periods pursuant to the immediately preceding
sentence, shall be hereafter referred to as the “Contract Term.”

2



--------------------------------------------------------------------------------



 



     3. Compensation.
          3.1 Company shall pay to Consultant and Consultant agrees to accept as
compensation for his services to be rendered hereunder, the sum of $2,000.00 for
each full business day devoted to the performance of the Services. Such amount
shall be paid within ten (10) days after receipt of an invoice therefore and
without withholdings or payroll deductions in recognition of Consultants status
as an independent contractor to the Company an not as an employee. Consultant,
in turn, agrees to indemnify and hold the Company harmless from any loss,
liability or expense arising out of the Company not making any withholdings or
payroll deductions.
          3.4 The Consultant acknowledges that as a consultant he will not
participate in or be entitled to receive medical insurance or other benefits
available to employees of the Company.
          3.5 Company shall reimburse Consultant for any ordinary, necessary and
reasonable travel, maintenance and entertainment expenses incurred by the
Consultant in the course of his duties under this Agreement, in accordance with
the Company’s customary policies and practices in effect from time to time, upon
submission to the Company of appropriate vouchers and receipts evidencing the
same.
          3.6 Company shall pay to Consultant a retainer of $150,000 per annum
for the two year period commencing June 5, 2007. The first installment of
$150,000 shall be payable upon the execution of the amendment and restatement of
this Agreement and the second installment of $150,000 shall be payable within
ten (10) days after receipt of an invoice therefore from the Consultant received
by the Company on or after June 5, 2008. The retainer is non refundable. The
amount of invoices from the Consultant for

3



--------------------------------------------------------------------------------



 



Services performed during the period covered by the retainer shall not be
credited against the amount of the retainer for that period. For the purpose of
removing any doubt, the parties acknowledge that the amount of the retainer
payments made to the Consultant is in addition to the amount of invoices from
the Consultant paid by the Company for Services performed during the period
covered by the retainer.
     4. Termination. This Agreement shall terminate upon the occurrence of any
of the following:
          4.1 Expiration of the Contract Term in accordance with Section 2;
          4.2 At the election of the Company, for any reason or no reason, upon
written notice by the Company to the Consultant.
     5. Effect of Termination.
          In the event the Consultant’s employment is terminated pursuant to
Section 4.1 or 4.2, the Company shall promptly pay to the Consultant any then
earned but unpaid compensation and reimburse any expenses incurred prior
thereto.
     6. Non-Compete and Non-Solicitation.
          6.1 The Consultant recognizes that his willingness to enter into the
restrictive covenants contained in this Section 6 are a critical condition
precedent to the willingness of BIODEL to enter into and perform under this
Agreement. The Consultant also acknowledges that the restrictions contained in
this Section 6 will not materially or unreasonably interfere with the
Consultant’s ability to earn a living. The Consultant acknowledges that the
restrictions contained in this Section 6 are necessary to protect the legitimate
interests of BIODEL and to ensure that Consultant will not reveal or use

4



--------------------------------------------------------------------------------



 



BIODEL’s confidential, proprietary or trade secret information or unfairly
compete with BIODEL after his termination.
          6.2 During the Contract Term and through the day immediately prior to
the first anniversary of the termination date, the Consultant will not directly
or indirectly:
               (a) recruit, solicit or induce, or attempt to induce, any
employees of the Company to terminate their employment with, or otherwise cease
their relationship with, the Company, or hire any such employee; or
               (b) knowingly solicit, divert, limit or take away, or attempt to
divert or to take away, the business or patronage of any of the clients,
customers, dealers, distributors, representatives or accounts, or prospective
clients, customers, dealers, distributors, representatives or accounts, of the
Company which were contacted, solicited or served by employees of the Company
during the Contract Term.
          6.3. In the event that any court of competent jurisdiction determines
that the duration or the geographic scope, or both, of the non-competition and
non-solicitation provisions set forth in this Section 6 are unreasonable and
that such provisions are to that extent unenforceable, the parties hereto agree
that the provisions shall remain in full force and effect for the greatest time
period and in the greatest area that would not render them unenforceable.
          6.4 The restrictions contained in this Section 6 are necessary for the
protection of the Company’s legitimate interests, confidential, proprietary or
trade secret information, or goodwill; or to protect the Company from the misuse
or disclosure of its confidential, proprietary or trade secret information; or
to protect the Company from

5



--------------------------------------------------------------------------------



 



unfair competition. The Consultant agrees that any breach of this Section 6 will
cause the Company substantial and irreparable damage and therefore, in the event
of any such breach, in addition to such other remedies which may be available,
the Company shall have the right to seek specific performance and injunctive
relief.
          6.5 The Consultant agrees that the duration and geographic
restrictions imposed in this Agreement are fair and reasonable and are
reasonably required for the protection of the Company. To the extent any portion
of this Agreement, or any portion of any provision of this Agreement, is held to
be invalid or unenforceable, it shall be revised to reflect most nearly the
parties’ intent and the remainder of the provision or provisions of this
Agreement shall be unaffected and shall continue in full force and effect.
          6.6 For purposes of this Section 6 and Section 7, the “Company” refers
to the Company and any of its affiliates.
     7. Confidential Information
          7.1. By executing this Agreement, the Consultant recognizes and agrees
that he may have access to certain confidential and proprietary information
concerning the business of the Company which is of great value to the Company
and which, if used in competition with the Company, would render great and
irreparable harm to the Company. Such information includes, but is not limited
to, information relating to business operations; services; network; systems;
strategic business plans; marketing plans; long-range goals; assets and
liabilities; technical and engineering methods, processes, and/or know-how;
research and development activities; products; computer software and programs;
marketing data; pricing; product designs; discoveries; inventions;

6



--------------------------------------------------------------------------------



 



budgets; projections; customers and suppliers; development plans, strategies and
forecasts; new products and services; and financial statements. This information
is provided to the Consultant solely for use in the course of his consulting
with, and for the benefit of, the Company.
          7.2. To ensure that such confidential information provided to the
Consultant is maintained in confidence by him and not used by him to unfairly
compete with the Company, the Consultant shall not, during the course of the
Contract Term and at any time within three (3) years thereafter following the
termination of this Agreement (regardless of whether the Consultant’s
termination is voluntary or involuntary), divulge, furnish or make accessible to
anyone, or use in any way other than in furtherance of the interests of the
Company: (i) any confidential, proprietary or secret knowledge or information
which the Consultant has acquired or become acquainted with, or will acquire or
become acquainted with, during the Contract Term; (ii) any confidential or
proprietary information concerning the Company’s customers, including but not
limited to, information concerning a customers need, practice or preferences;
(iii) any confidential, proprietary or trade secret research and development
activities of the Company; and (iv) any other confidential, proprietary or trade
secret information relating to the business of the Company. The Consultant
agrees that this restriction applies to all such information regardless of
whether such information was developed by him. This restriction shall not apply
to information (i) which is or becomes public knowledge through no fault of the
Consultant, (ii) is known to the Consultant at the time of its disclosure as
shown by his prior written records, or (iii) is disclosed to the Consultant by a
third party who is under no confidential obligation to the Company. The
Consultant

7



--------------------------------------------------------------------------------



 



further agrees that upon request by the Company, or upon the termination of this
Agreement, the Consultant will immediately return to the Company any and all
such information in the Consultant’s possession or under the Consultant’s
control.
     8. Representations and Warranties of the Consultant. The Consultant
represents and warrants to the Company as follows:
          8.1. All facts concerning the Consultant’s background, education,
experience and employment history as described to the Company in writing are
true and correct;
          8.2 The Consultant’s execution of this Agreement and employment with
the Company does not and will not conflict with any obligations that the
Consultant has to any current or former employer, any other individual,
corporation, partnership, association, trust or any other entity or
organization, including any instrumentality of government;
          8.4. All files, records, compilations, reports, studies, manuals,
memoranda, notebooks, documents, financial reports and statements,
correspondence, and other confidential information whether prepared by the
Consultant or otherwise coming into the possession of the Consultant, and all
copies thereof, are, and shall remain, the exclusive property of the Company,
and shall be delivered to the Company as soon as reasonably practicable and at
the expense of the Company in the event of the Consultant’s termination or at
any other time if requested by the Company.
          8.6 Representations and Warranties of the Company. The Company
represents and warrants to the Consultant as follows: (i) the Company is a
corporation duly organized and validly existing under the laws of the State of
Delaware, (ii) this

8



--------------------------------------------------------------------------------



 



Agreement has been approved by all requisite corporate action on the part of the
Company and, when executed and delivered, will be enforceable against the
Company in accordance with its terms, and (iii) the Company’s execution and
performance of this Agreement will not conflict with any obligations that the
Company has to any other party
     9. Indemnification. Company shall indemnify Consultant and hold him
harmless against any and all claims and liabilities asserted against Consultant
which arise in connection with the performance of Consultant’s duties and
responsibilities while acting in Consultant’s capacity as an Consultant to
Company, except Company shall not be obligated to indemnify or hold Consultant
harmless against any claim or liability which arises out of Consultant’s bad
faith or intentional misconduct.
     10. Property Rights. With respect to information, inventions and
discoveries developed, made or conceived of by Consultant, either alone or with
others, at any time during the Contract Term and whether or not within working
hours, arising out of the performance of the Services or pertinent to any field
of business or research in which, during the Contract Term, the Company is
engaged or (if such is known to or ascertainable by Consultant) is considering
engaging, Consultant agrees:
          10.1 that all such information, inventions and discoveries, whether or
not patented or patentable, shall be and remain the exclusive property of the
Company;
          10.2 to disclose promptly to an authorized representative of the
Company all such information in Consultant’s possession as to possible
applications and uses thereof;
          10.3 not to file any patent application relating to any such invention
or discovery except with the prior written consent of an authorized officer of
the Company;

9



--------------------------------------------------------------------------------



 



          10.4 that Consultant hereby waives and releases any and all rights
Consultant may have in and to such information, inventions and discoveries and
hereby assigns to the Company and/or its nominees all of Consultant’s right,
title and interest in them, and all Consultant’s right, title and interest in
any patent, patent application, copyright or other property right based thereon.
Consultant hereby irrevocably designates and appoints the Company and each of
its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact to act for Consultant and in Consultant’s behalf and stead to
execute and file any document and to do all other lawfully permitted acts to
further the prosecution, issuance and enforcement of any such patent, patent
application, copyright or other property right with the same force and effect as
if executed and delivered by Consultant; and
          10.5 at the request of the Company and without expense to Consultant,
to execute such documents and perform such other acts as the Company deems
necessary or appropriate for the Company to obtain patents on such inventions in
a jurisdiction or jurisdictions designated by the Company, and to assign to the
Company or its designee such inventions and any patent applications and patents
relating thereto.
     11. Notices. All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 11.

10



--------------------------------------------------------------------------------



 



     12. Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws (and not the law of conflicts) of
the State of New York.
     13. Jurisdiction. Except as otherwise provided for herein, each of the
parties (a) submits to the exclusive jurisdiction of any state court sitting in
New York County, New York or federal court sitting in the Southern District of
New York in any action or proceeding arising out of or relating to this
Agreement, (b) agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court and (c) agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
Each of the parties waives any defense of inconvenient forum to the maintenance
of any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto. Any
party may make service on another party by sending or delivering a copy of the
process to the party to be served at the address and in the manner provided for
giving of notices in Section 11. Nothing in this Section 13, however, shall
affect the right of any party to serve legal process in any other manner
permitted by law.
     14. Survival. The provisions of Sections 6, 7, 8, 9, 10, 11, 12 and 13
shall survive the termination of this Agreement.
     15. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

11



--------------------------------------------------------------------------------



 



     16. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.
     17. Amendment. This Agreement may be amended or modified only by a written
instrument executed by all of the parties hereto.
     18. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of all of the parties hereto and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business; provided, however, that
the obligations of the Consultant are personal and shall not be assigned by him.
     19. Miscellaneous.
          19.1 No delay or omission by either party in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.
          19.2 The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          19.3 In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the date first written above.

                  BIODEL INC.
 
           
 
  By:   /s/ Solomon S. Steiner    
 
           
 
  Name:   Solomon S. Steiner, Ph.D.    
 
  Title:   CEO    
 
           
 
  By:   /s/ Andreas Pfüetzner    
 
           
 
  Name:   Andreas Pfuetzner, MD, Ph.D.    

13